UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q/A (Mark One) xQUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR oTRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 333-151633 MAGNOLIA SOLAR CORPORATION (Exact Name of small business issuer as specified in its charter) Nevada 39-2075693 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 54 Cummings Park, Suite 316, Woburn, MA 01801 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (781) 497-2900 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of August 9, 2010 the issuer had 23,905,000 outstanding shares of Common Stock. 1 Explanatory Note: We are filing this Amendment to our Form 10-Q for the quarterly period ended June 30, 2010 in order to correct a typographical error contained on the cover page. Except as described above, the remainder of the Form 10-Q is unchanged. TABLE OF CONTENTS Page PARTI Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4T Controls and Procedures 27 PARTII Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Reserved 28 Item 5. Other Information 28 Item 6. Exhibits 29 2 PARTI ITEM 1. FINANCIAL STATEMENTS. MAGNOLIA SOLAR CORPORATION (FORMERLY MOBILIS RELOCATION SERVICES, INC.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 Table of Contents Consolidated Financial Statements: Balance Sheet as of June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the six and three months ended June 30, 2010 and 2009 and for the period January 8, 2008 (Inception) through June 30, 2010 4 Consolidated Statements of Changes in Stockholders’ Equity for the period January 8, 2008 (Inception) through June 30, 2010 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 and for the period January 8, 2008 (Inception) through June 30, 2010 6 Notes to Consolidated Financial Statements
